Name: Commission Regulation (EEC) No 1785/86 of 9 June 1986 amending quantitative limits fixed for imports of certain textile products originating in Peru
 Type: Regulation
 Subject Matter: international trade;  America;  leather and textile industries
 Date Published: nan

 No L 156/6 Official Journal of the European Communities 11 . 6 . 86 COMMISSION REGULATION (EEC) No 1785/86 of 9 June 1986 amending quantitative limits fixed for imports of certain textile products originating in Peru THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Peru, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby increased for 1986 by the additional quantities set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 147, 31 . 5 . 1986, p. 1 . ANNEX Category CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Additional quantities for 1986 1 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83 , 85, 87 Cotton yarn, not put up for retail sale Peru D I UK Tonnes 80 0 80 (  ) 40 (') (') The additional quantities are exclusively reserved for cotton yam classified as 56 count (British) (94 metric count), falling within NIMEXE codes 55.05-21 , 25, 27, 29, 55, 57, 85, 87.